               Case 1:17-cv-00747-LM Document 185 Filed 11/23/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE

D’Pergo Custom Guitars, Inc.

                               Plaintiff,                Civil Action No. 1:17-CV-000747-LM
                      v.

Sweetwater Sound, Inc.,

                               Defendant.


        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO ADMIT
           EVIDENCE AT TRIAL RE THE PARTIES’ RESPONSES AND CONDUCT
                        UPON LEARNING OF INFRINGEMENT


   I.      INTRODUCTION

           Sweetwater has moved to admit evidence “of the parties’ responses and conduct upon

   learning of Sweetwater’s copyright infringement ….” This means that Sweetwater wishes to

   introduce two broad categories of evidence: (1) how D’Pergo behaved upon learning that

   Sweetwater was infringing its copyright and (2) how Sweetwater responded after it was accused

   of copyright infringement. D’Pergo agrees that the first category provides relevant context and is

   generally admissible. How Sweetwater acted after it was accused of infringement, on the other

   hand, is not admissible for any proper purpose.

           Sweetwater seeks to introduce this evidence “(i) as evidence of the state of mind of the

   parties at critical junctures; (ii) to support Sweetwater’s contention that Plaintiff D’Pergo Custom

   Guitars, Inc.’s (“D’Pergo”) failed to mitigate damages; and (iii) to tell the story of how this case

   arose.” But Sweetwater’s state of mind is irrelevant, failure to mitigate is not a proper defense to

   copyright infringement, and claiming that the evidence provides “background information and

   context” is not enough to overcome the general prohibition on the introduction of irrelevant

   evidence.




   1898554.3                                         1
            Case 1:17-cv-00747-LM Document 185 Filed 11/23/20 Page 2 of 5




II.     FACTUAL BACKGROUND

        Sweetwater copied and posted D’Pergo’s copyrighted photograph on its website

sometime in 2004. D’Pergo’s owner, Stefan Dapergolas, did not learn of Sweetwater’s

infringement until January 2015. In an effort to be sure that Sweetwater was infringing his

copyright, Dapergolas retained the services of Jeffrey Sedlik, an expert in forensic image

analysis. Sedlik prepared a report for Dapergolas, confirming that Sweetwater had copied his

photograph, and delivered a copy to him in December 2015. Shortly thereafter, in early January

2016, Dapergolas contacted Sweetwater to inform it that his copyright was being infringed.

III.    ARGUMENT

        A. D’Pergo’s response to learning of Sweetwater’s infringement is relevant for

             limited background purposes.

        D’Pergo generally agrees that evidence of how it responded to learning of Sweetwater’s

infringement is relevant for background purposes. It will help the jury to understand, for

example, why the damages period extends through January 2016. D’Pergo should be allowed to

present evidence and argument of what it was doing from January 2015 to January 2016.

        It would be improper, however, for Sweetwater to argue or imply that D’Pergo unduly

delayed or otherwise cannot recover damages for this period. This is because failure to mitigate

is not a proper defense to a claim for copyright infringement brought within the three-year

statutory period.

        D’Pergo is moving concurrently to strike Sweetwater’s affirmative defense of failure to

mitigate and to preclude any evidence or argument that D’Pergo failed to mitigate its damages.

Should that motion be granted, Sweetwater should be precluded from arguing a failure to

mitigate on relevance grounds.

        B. Evidence of Sweetwater’s response to learning of its infringement is irrelevant

             but to the extent it has any probative value, it is inadmissible under Rule 403.

        Sweetwater seeks to introduce evidence that, when it was alerted of its infringement, it

“immediately removed the Photograph from its website and apologized to D’Pergo for its


1898554.3                                        2
            Case 1:17-cv-00747-LM Document 185 Filed 11/23/20 Page 3 of 5




inadvertent use.” Sweetwater’s actions after being informed of its infringement, however, have

minimal probative value, if any. This Court has already found Sweetwater liable for its

infringement of D’Pergo’s photograph. Nevertheless, Sweetwater argues that its “reaction

suggests that its use of the Photograph was unknowing rather than willful, undercutting any

argument by D’Pergo that sanctions under New Hampshire’s Consumer Protection Act are

appropriate.” Dkt. No. 159-1 at 3. Sweetwater has failed to explain how its reaction to being

informed of its copyright infringement and possible violations of the Consumer Protection Act

are probative of its intent in committing those violations in the first place.

        “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than

it would be without the evidence; and (b) the fact is of consequence in determining the action.”

Fed. R. Evid. 401. Under the Consumer Protection Act, “[i]f the court finds that the use of the

method of competition or the act or practice was a willful or knowing violation of this chapter, it

shall award as much as 3 times, but not less than 2 times, such amount.” N.H. Rev. Stat. Ann. §

358-A:10. Sweetwater cannot explain how is behavior after being accused of a violation is

probative of whether that violation was “willful or knowing” in the first place. Logically, it does

not follow that how someone behaves after being caught could be probative of an event

occurring in the distant past—i.e., the initial decision to engage in the wrongful conduct.

Furthermore, Sweetwater’s apology and representation that its use of the photograph was

inadvertent are inadmissible hearsay. Fed. R. Evid. 801, 802.

        The Consumer Protection Act is the only substantive law that Sweetwater has cited in

arguing that its reaction to being informed of its infringement is relevant. The jury’s only job in

this trial will be to determine the amount of damages that Sweetwater owes on D’Pergo’s

copyright infringement claims. Thus, in the alternative and to the extent that the Court

determines that this evidence is probative of willfulness under the Consumer Protection Act,

D’Pergo respectfully requests that this evidence be introduced to the Court only, outside the

hearing of the jury.




1898554.3                                         3
            Case 1:17-cv-00747-LM Document 185 Filed 11/23/20 Page 4 of 5




        Finally, Sweetwater has argued that evidence about its reaction to being notified of its

infringement provides “relevant background information.” Dkt. No. 159-1 at 5. Again, the jury’s

role in the upcoming trial is narrow: decide the amount of damages that will compensate

D’Pergo for Sweetwater’s infringement of its photograph. All the jury needs to do is calculate

the amount of actual damages that D’Pergo has suffered and the amount of profits that

Sweetwater obtained by its infringement. The relevant time period is from when the photograph

went up on Sweetwater’s website to when it came down. Anything happening after the

photograph came down—or evidence only tending to explain why the photograph came down—

is irrelevant to the jury’s damages calculations.

        To the extent that it may have a scintilla of relevance, the probative value of

Sweetwater’s reaction is substantially outweighed by the dangers of unfair prejudice and

confusing the issues. Fed. R. Evid. 403. It appears that Sweetwater intends to use this evidence to

argue or imply that it was an innocent, inadvertent infringer of D’Pergo’s copyright. But such an

implication would be inappropriate: Sweetwater has already been found to infringe D’Pergo’s

copyright, and the “innocence” of infringement is relevant only for statutory damages. There is

no discount for innocent infringement when it comes to calculating D’Pergo’s actual damages or

Sweetwater’s profits. The danger that the jury may be misled into believing otherwise is

substantial enough to justify excluding evidence of Sweetwater’s reactions after being informed

of its infringement.

IV.     CONCLUSION

        For the foregoing reasons, and the reasons explained in D’Pergo’s concurrently filed

motion to strike Sweetwater’s failure to mitigate affirmative defense, D’Pergo respectfully

requests that the Court exclude all evidence and argument about how Sweetwater acted after

being informed of its infringement from the upcoming trial.




1898554.3                                           4
            Case 1:17-cv-00747-LM Document 185 Filed 11/23/20 Page 5 of 5




DATED: November 23, 2020

 By:     /s/ Robert E. Allen                            By:    /s/ R. James Steiner
       Robert E. Allen                                        R. James Steiner

 Robert E. Allen (admitted pro hac vice)                R. James Steiner
 Cal State Bar No. 166589                               New Hampshire Bar No. 4143
 rallen@glaserweil.com                                  jim@jimsteinerlaw.com
 Thomas P. Burke Jr. (admitted pro hac vice)            Steiner Law Office, PLLC
 Cal State Bar No. 288261                               30 Oakmont Dr.
 tburke@glaserweil.com                                  Concord, NH 03302-3722
 Glaser Weil Fink Howard Avchen & Shapiro LLP           Telephone: (603) 345-6440
 10250 Constellation Blvd., 19th Fl.
 Los Angeles, CA 90067
 Telephone: (310) 282-6280

                               Counsel for D’Pergo Custom Guitars, Inc.




1898554.3                                         5
